Citation Nr: 0804158	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hidradenitis 
suppurativa.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from June 1965 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts which denied the veteran's 
claim of entitlement to service connection for hidradenitis 
suppurativa.  The veteran filed a notice of disagreement in 
regards to the December 2005 rating decision and requested 
review by a decision review officer (DRO).  The DRO conducted 
a 
de novo review of the claim and confirmed the RO's findings 
in a February 2006 statement of the case (SOC).  The appeal 
was then perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in March 2006.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in April 2007.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

This case was remanded by the Board in June 2007 for 
additional evidentiary development.  This was accomplished, 
and in September 2007 the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
continued to deny the veteran's claim for entitlement to 
service connection for hidradenitis suppurativa.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.


FINDING OF FACT

The competent medical evidence of record indicates that a 
relationship exists between the veteran's current 
hidradenitis suppurativa and his active military service.


CONCLUSION OF LAW

Service connection for hidradenitis suppurativa is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for hidradenitis 
suppurativa, contending that the condition began in boot 
camp.  

In the interest of clarity, the Board will address the 
relevant law and regulations and their application to the 
facts and evidence.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in June 2007.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain a VA medical 
nexus opinion.  The AOJ was then to readjudicate the claim.  

The veteran was afforded VA examination in August 2007, the 
report of which indicates the examiner reviewed the veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate physical examination and rendered an 
appropriate medical nexus opinion in conformity with the June 
2007 remand instructions.  Thereafter the AMC readjudicated 
the claim in the September 2007 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
Any potential error on the part of VA in complying with the 
June 2007 remand instructions has essentially been rendered 
moot by the Board's grant of the claim.  Cf. 38 C.F.R. 
§ 20.1102 (2007).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the veteran regarding his 
claim in December 2004 and August 2005.  The letters appear 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letters or VA's 
development of the claim in light of the fact that the Board 
is awarding the benefit sought on appeal.  As with the 
Stegall discussion above, any potential error on the part of 
VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
claim.  Cf. 38 C.F.R. § 20.1102 (2007).

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated July 19, 2007.  As 
discussed in detail below, the Board is granting the 
veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
veteran will be afforded any additional appropriate notice 
needed under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Relevant law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

The veteran seeks service connection for hidradenitis 
suppurativa, which he contends developed during basic 
training.  See the April 2007 hearing transcript, page 2; see 
also the December 27, 2004 Statement in Support of Claim.

Initial matter

In the December 2005 rating action which forms the basis of 
the instant appeal, the RO determined that the veteran's 
hidradenitis suppurativa pre-existed his enlistment and that 
the veteran's pre-existing skin disease had not been 
aggravated by active service.  See 38 U.S.C.A. §§ 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.304, 3.306 (2007).

Review of the veteran's May 1965 enlistment examination 
indicates a diagnosis of "mild acne," not hidradenitis 
suppurativa.  Crucially, the August 2007 VA examiner, who 
completed a review of the veteran's claims folder, indicated 
that the veteran's pre-service acne was unrelated to the 
diagnosis of hidradenitis suppurativa during his period of 
active service.  

In short, there is no "clear and unmistakable evidence" 
that hidradenitis suppurativa existed prior to service.  See 
VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The presumption 
of soundness upon enlistment has therefore not been rebutted 
with respect to the veteran's current skin disability.  See 
38 U.S.C.A. § 1111 (West 2002); see also Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991); 38 C.F.R. § 3.304(b) (2007).  

Accordingly, the Board will proceed to a discussion on the 
merits, applying the statutory presumption of soundness on 
enlistment.  Application by the Board of law and regulations 
which are different from those used by the RO does not 
prejudice the veteran; indeed, as explained below the claim 
is being allowed.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].

Discussion

In order for service connection to be granted, three elements 
must be present: 
(1) evidence of current disability; (2) evidence of in-
service incurrence of disease or injury; and (3) medical 
nexus evidence linking (1) and (2).  Cf. Hickson, supra. 

In this case, Hickson element (1) has been met, as there are 
numerous diagnoses of hidradenitis suppurativa of record.  
See, e.g., the January 2005 and August 2007 VA examination 
reports. 

With respect to element (2), in-service disease or injury, 
the veteran was hospitalized in September 1965 with an 
abscess on his scrotum, which was diagnosed as "hidradenitis 
suppurativa."  He was medically discharged for this 
condition in October 1965.  Hickson element (2) is also met.  

With respect to element (3), medical nexus, the August 2007 
VA examiner found that "it is more likely than not that the 
current diagnosis of hidradenitis suppurativa is related to 
[the veteran's] in-service diagnosis of hidradenitis 
suppurativa.  Accordingly, Hickson element (3), and thus all 
elements, has been met.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for hidradenitis 
suppurativa is warranted.  The benefit sought on appeal is 
granted.






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hidradenitis suppurativa is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


